     Case 2:18-cv-06509-WBV-DMD Document 88 Filed 08/14/19 Page 1 of 3



MINUTE ENTRY
VITTER, J.
August 14, 2019
JS10:60




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



  JIM C. CAMBRE                                           CIVIL ACTION


  VERSUS                                                  NO:    18-6509

  ROGER GOTTARDI, ET AL.                                  SECTION: “D”(3)

                                MINUTE ENTRY


      The Court held a Pretrial Conference on August 14, 2019. Philip Kaplan and

Timothy Yazbeck participated on behalf of Plaintiff Jim Cambre. Chadwick Collings

and Thomas Schneidau participated on behalf of Defendants Roger Gottardi, Jason

Wilson, Chad Melendez, and Ryan Hopkins.

      The Court advised counsel of a familial relationship with counsel for defendant

and further advised that the Court could be fair and impartial in the matter. Parties

were satisfied with the disclosure, which had also been made previously by counsel.

The Pretrial Order (R. Doc. 61) was signed by counsel and submitted to the Court;

however, the parties discussed submitting to the Court a new Pretrial Order following

the conference. The parties discussed submitting to the Court a joint motion

dismissing Defendants Chad Melendez and Ryan Hopkins.
     Case 2:18-cv-06509-WBV-DMD Document 88 Filed 08/14/19 Page 2 of 3



      IT IS HEREBY ORDERED:

      Jury trial of this matter shall commence September 16, 2019, at 8:30 a.m.

Estimated length of trial is three (3) days. Counsel shall attend a conference with the

Court at 8:00 a.m. to resolve any issues that need to be addressed before trial begins.

      On Monday, September 9, 2019, five working days before the trial date, the

parties shall exchange witness lists and provide a copy to the Court, indicating those

witnesses they intend to call at trial in their cases in chief. Such witnesses shall be

made available for use by all parties by the party who lists the witness. Any witness

not listed thereon shall not be permitted to testify, except for rebuttal witnesses.

      Counsel shall submit trial memoranda, joint special voir dire, joint special jury

interrogatories, and joint jury charges five working days before the trial date as

discussed in the pre trial conference. Motions in Limine shall be filed no less than

five working days prior to the trial. Responses to Motions in Limine are due at least

two working days prior to trial. Motions in Limine shall follow the deadlines as

indicated above regardless of submission dates which may be issued by the Clerk of

Court upon filing.

      Counsel shall submit proposed findings of fact and conclusions of law, trial

memoranda, and a bench book of exhibits five working days before the trial date.

      Counsel shall schedule a mandatory settlement conference before Magistrate

Judge Douglas, which conference shall be initiated by counsel for plaintiff. The

settlement conference must be held at least two weeks before trial.


                                           2
Case 2:18-cv-06509-WBV-DMD Document 88 Filed 08/14/19 Page 3 of 3



 New Orleans, Louisiana, this 14th day of August, 2019.



                                __________________________________________
                                WENDY B. VITTER
                                UNITED STATES DISTRICT JUDGE




                                   3
